Opinion issued June 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00606-CV
____________

IN RE PEGY JAMAIL ZEPEDA, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On June 11, 2002, relator, Pegy Jamail Zepeda, filed a petition for writ of
mandamus, unverified as to its facts, complaining of Judge Motheral's (1) May 23 and
May 24, 2002, orders confirming an arbitration award signed on April 4, 2002. 
	Relator has not established her entitlement to mandamus relief because (1) the
record is insufficient and (2) she does not demonstrate how her remedy by appeal is
inadequate.  See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992); Tex. Civ.
Prac. & Rem. Code Ann. § 171.098(a)(3) (Vernon Supp. 2002).
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Linda Motheral, judge of the 257th District Court of
Harris County, Texas.  The underlying proceeding is In the Interest of L.M.J. and
J.D.J., trial court cause no. 99-12154.